
	

114 S2330 IS: SAFE Check Act
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2330
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2015
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To allow the Attorney General additional time to process background checks for alien firearm
			 purchases, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Strict Alien Firearm Enforcement Check Act or the SAFE Check Act.
 2.Additional time for processing certain background checksSection 922(t) of title 18, United States Code, is amended— (1)in paragraph (1), by striking subparagraph (B) and inserting the following:
				
 (B)(i)in the case of a transferee not described in clause (ii)— (I)the system provides the licensee with a unique identification number; or
 (II)3 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system, and the system has not notified the licensee that the receipt of a firearm by such other person would violate subsection (g) or (n) of this section; and
 (ii)in the case of a transferee who is an alien who entered the United States pursuant to the program established under section 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)), the system provides the licensee with a unique identification number after conducting a background investigation described in paragraph (7); and; and 
 (2)by adding at the end the following:  (7)For purposes of paragraph (1)(B)(ii), a background investigation described in this paragraph is an investigation that includes a check of records maintained by the International Criminal Police Organization (INTERPOL) and the country that issued the alien's passport in order to determine whether the receipt of a firearm by the alien would violate subsection (g) or (n), and a foreign conviction shall be considered a conviction under subsection (g)(1)..
			
